DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on May 5th, 2021 has been entered.
The amendment of claims 1, 3-7, and 9-10, cancellation of claim 2, and addition of claims 11-14 have been acknowledged.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The prior art rejections have been withdrawn, however, the amendment introduces new indefinite claim language and therefore are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
Claims 1 and 3-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 9, and 10 recite the limitation “supposed to be.” The limitation renders the claim indefinite because it is not clear whether the examination subject is included in the US images or is an option. For the purpose of further examination, the limitation has been interpreted as “the examined subject is included in each of a plurality of ultrasound examination images …”
Claims 1, 9, and 10 further recite the limitation “the probability of the first site” in the “wherein, displaying …” clause. There is no antecedent basis for this limitation in the claim. Note that the claims recite “probability of each of the sites,” but the probability of the first site has not been previously recited. For the purpose of further examination, the limitation has been interpreted as “a probability of the first site.”
Claims 1, 9, and 10 further recite the limitation “ultrasound examination images” in the “wherein, displaying …” clause. The limitation renders the claims indefinite because it is unclear whether these US examination images correspond to the earlier recited images or new/different images. For the purpose of further examination, the limitation has been interpreted as “the ultrasound examination images.”
Claims 3-8 and 11-14 depend from claims 1, 9, and 10, and therefore inherit all of the deficiencies of claims 1, 9, and 10 discussed above.
Claim 4 further recites the limitation “sites for an ultrasound examination image.” The limitation renders the claim indefinite because it is not clear whether these sites and image correspond to the earlier recited sites and image (see claim 1, “a plurality of sites” and “ultrasound examination images”) or new/different sites and image(s). For the purpose of further examination, the limitation has been interpreted as “the plurality of sites for each of the ultrasound examination images.” The limitation “each site” at the end of claim 4 is rejected using the same rationale and has been interpreted as “each of the plurality of sites.”
Claim 5 is rejected using the same rationale as applied to claim 4 regarding the limitation “a site for an ultrasound examination image.”

Allowable Subject Matter
Claims 1, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-8 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record teaches that it was known at the time the application was filed to use an examination assisting program to perform a site detection process, display the site detection map, displaying the detected sites according to the detection map (see Salehi pg. 683 & Fig. 1).
However, the prior art, alone or in combination, does not appear to teach or suggest that the site detection map includes a first axis indicating each of the sites, a second axis indicating each of the ultrasound examination images, and the probability of each of the sites for each of the ultrasound examination images, wherein a first site is highlighted on the detection map on the condition that the probability of the first site is lower than a predetermined value for the ultrasound examination images consecutively over a time period equal to or longer than a predetermined length of time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667